Citation Nr: 0907746	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that declined to reopen the Veteran's previously 
denied claim of entitlement to service connection for a back 
disorder (claimed as a back injury).  

In February 2007, the Veteran was afforded a Travel Board 
Hearing at the RO before the undersigned, who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of the 
hearing has been added to the record.  

In August 2007, the Board remanded the appeal for additional 
development without reopening the underlying service 
connection claim.  In November 2008, the Appeals Management 
Center reopened this claim and denied it on the merits.

The issue of whether the Veteran is entitled to service 
connection for a back disorder is REMANDED to the RO via the 
AMC Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a back disorder was 
denied on the merits in a January 2002 rating decision.  The 
Veteran was notified of that decision and filed a notice of 
disagreement, but did not perfect a timely appeal after the 
RO issued a statement of the case in September 2002.  

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim is new, and is also material 
because it raises a reasonable possibility of substantiating 
the claim.

CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008). 

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 
20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the back disability claim and remands 
it for further development; thus, no discussion of VA's duty 
to notify and assist is necessary.

The appellant's claim for service connection for a back 
disorder was previously denied in a January 2002 rating 
decision.  In a subsequent October 2004 rating decision, the 
RO declined to reopen the claim on the grounds that the 
Veteran had not submitted new and material evidence.  
Pursuant to the Board's August 2007 remand, the AMC issued a 
supplemental statement of case that reopened the claim and 
denied it on the merits.  Although the AMC denied the claim 
on the merits, because that claim was previously denied in a 
decision that became final in January 2003, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Id.

In the January 2002 decision, the RO denied service 
connection for a back disorder.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. § 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the January 2002 decision became final because the Veteran 
did not file a timely appeal. 

A claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his 
application to reopen the claim in September 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision included VA medical records dated from December 1998 
to September 2001.  VA medical records reflect complaints of 
chronic low and middle back pain, clinical findings of 
radiculopathy, including positive straight leg raising, and 
narrowing and degenerative changes at the T9-T10 vertebrae, 
shown on X-ray.  Also of record were lay statements from the 
Veteran indicating that his back problems had their onset in 
service.  Specifically, he asserted that while serving as 
part of an Air Force communications convoy in Germany "in 
1980 or 1981," he injured his back by lifting a heavy 
container of communications equipment.  The Veteran further 
contended that immediately following the incident, he sought 
treatment at a "medic sick hall" and was placed on bed rest 
for three days and light duty for approximately one month.  
The service treatment records, which consisted only of the 
Veteran's February 1979 entrance examination and his dental 
and vaccination records dated from March 1979 to March 1982, 
are negative for complaint or diagnosis of back disability.  
Based on the above, the RO determined that there was no 
competent clinical evidence to establish that the Veteran had 
injured his back while serving in Germany, nor any evidence 
to show that his current back problems were otherwise related 
to service.  Accordingly, the claim was denied.

The Veteran applied to reopen his claim for service 
connection in September 2004.  The Board finds that the 
evidence received since the last final decision in January 
2002 is not cumulative of other evidence of record, relates 
to unestablished facts, and raises a reasonable possibility 
of substantiating the claim.

Newly received evidence includes the Veteran's written 
statements and testimony before the Board and RO indicating 
that specific service treatment records pertaining to his 
service back injury were missing from his claims folder.  
Also of record are signed statements, dated in February and 
March 2007, from the Veteran's brother and three friends, who 
knew him both during and after service, all professing that 
the Veteran's back problems arose in the military.  
Additional new evidence includes VA medical records dated 
from October 2001 to January 2008 reflecting ongoing 
complaints and clinical treatment for lower and middle back 
problems.  Further new evidence includes a report from a 
private orthopedic physician dated in March 2007.  In that 
report, the private physician professed his opinion that, 
based on his review the Veteran's VA medical records and his 
own clinical examination of the Veteran, it was more likely 
than not that the Veteran's current back problems were 
related to the reported in-service back injury.

The Board finds that the March 2007 nexus opinion from the 
private orthopedic physician is both new and material as it 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303.  Therefore, the claim is 
reopened.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for a back disorder and 
that claim is reopened.  To that extent only, the appeal is 
granted.



REMAND

As noted above, the Veteran asserts that his currently 
diagnosed back problems arose from an in-service injury that 
occurred while he was lifting a container of communications 
equipment in Germany "in 1980 or 1981."  His service 
treatment records, however, are negative for complaints, 
diagnoses, or treatment pertaining to that reported back 
injury or other any back problems.  

The Veteran asserts that many of his service treatment 
records, including those documenting the care he received for 
the aforementioned back injury, are missing from his claims 
folder.  In this regard, the Board notes that in the August 
2007 remand, the Board specifically requested that the 
National Personnel Records Center (NPRC) obtain all 
outstanding service treatment records.  The NPRC responded 
that no additional service treatment records were available 
and that further attempts to obtain such records would be 
futile.  The Board thus finds that it is not necessary to 
again remand the claim to request service treatment records.

A remand is warranted, however, for a VA examination in order 
to fully and fairly assess the merits of the Veteran's claim.  
VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

The Veteran has not yet been afforded a VA examination to 
address his claim for service connection for a back 
disability.  As noted above, the Veteran has submitted a 
positive nexus opinion from a private orthopedic physician 
indicating that it is  more likely than not that the 
Veteran's current back disorder arose in service.  It appears 
that this private physician examined the Veteran and reviewed 
his VA medical records.  However, there is no indication that 
the private physician's opinion was based on a review of the 
other pertinent information contained in his claims folder.  
Nor did the private physician provide a rationale for his 
opinion other than referencing the Veteran's statements about 
when his purported in-service back injury took place.  The 
Board therefore finds that this private physician's opinion, 
standing alone, is too speculative to warrant a grant of 
service connection.  McLendon.  Thus, the Board has no 
discretion and must remand this claim.

Finally, a remand is warranted to obtain outstanding VA 
medical records.  The most recent VA medical records 
contained in the claims folder are dated in January 2008.  
Those records show that the Veteran was receiving treatment 
for thoracic spine pain at the VA Medical Center in Biloxi, 
Mississippi, and was scheduled to undergo a follow-up 
appointment in six months.  Because it appears that the 
Veteran may have had subsequent VA medical treatment for back 
problems that is not yet of record, and given that his claim 
is being remanded for development, the Board finds that all 
additional VA medical records dated since January 2008 should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action: 

1.  Obtain and associate with the 
claims file all VA treatment records 
from the VA Medical Center in Biloxi, 
Mississippi, dated since January 2008.  

2.  After associating the above records 
with the file, schedule the Veteran for 
a VA orthopedic examination to 
determine the nature, extent, onset and 
etiology of any back disability found 
to be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  The 
examiner should state the likelihood 
that any current back disability was 
incurred in or permanently aggravated 
as a result of the injury that the 
Veteran reportedly incurred while 
serving in Germany, or any other aspect 
of his military service.  In offering 
this opinion, the examiner should 
specifically acknowledge and comment on 
the lay statements of the Veteran and 
his associates indicating a continuity 
of back pathology since service, the VA 
medical records showing ongoing 
treatment for middle and lower back 
problems, and, in particular, the March 
2007 report provided by the private 
orthopedic physician opining that the 
Veteran's current back problems arose 
in service.  The rationale for any 
opinions expressed should be provided.

3.  Then, the AMC should adjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the Veteran a SSOC and 
provide him with an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


